PER CURIAM.
Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs, upon the grounds: First, that on the merits there is no controlling public reason or superior private right to induce the consent of the court. Matter of Ackermann, 124 App. Div. 684, 109 N. Y. Supp. 228. Second, there is no evidence that appellant is a corporation for the consent of which that of the court can be substituted under section 71 of the Membership Corporation Law (Consol. Laws, c. 35). Matter of Cohen, 76 App. Div. 401, 78 N. Y. Supp. 417. See also, 163 App. Div. 968, 148 N. Y. Supp. 1106.
THOMAS, J., concurs in the result, on the ground that appellant has not exhausted his remedy as a member of the Society by an appeal to the governing board of the Society. CARR, J., not voting.